Detailed Action
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Horvath on 28 December 2021.

The application has been amended as follows: 

Regarding claim 2, lines 5-6, the limitation "H or –(C1-C6)alkyl;" is changed to --H or –(C1-C6)alkyl;--.

16. The method of claim 14 wherein has greater than the compound 

18. The method of claim 14 wherein the compound 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 5 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of a method for imaging nitroxyl using a compound according to claim 1 is withdrawn.  Claims 14-18, directed to a method for imaging nitroxyl using a compound according to claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.130 filed 17 December 2021 is sufficient to overcome the rejection of claims 1-7 based upon the blog post at <https://www.chan-lab.com/single-post/2017/12/06/Nick-Jerome-and-Martins-paper-is-accepted-for-publication-in-JACS> (December 6, 2017), which has been disqualified as prior art.
The prior art of record, including Xian (US 9,494,592; previously cited), does not disclose the compound of Formula I as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797